Citation Nr: 1436451	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-35 459	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an infected compound fracture of the left ankle.

2.  Entitlement to service connection for schizophrenia, claimed as secondary to residuals of the infected compound fracture of the left ankle.

3.  Entitlement to service connection for depression with psychotic features, claimed as secondary to residuals of the infected compound fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1973 to June 1975.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The Board remanded the appellant's claims for additional development in May 2012.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the appellant's claims.  The electronic file does currently contain evidence pertinent to the appellant's claims that is not already included in the paper claims files - namely, VA treatment records dated between 2008 and 2013.


FINDINGS OF FACT

1.  The appellant incurred a comminuted fracture of the left ankle in September 2005; prior to the left ankle fracture he had had a long history of left lower extremity edema.

2.  The appellant was initially treated for his left ankle fracture at a private hospital where he had screws and plates placed.  

3.  The appellant was initially treated in a VA facility on October 6, 2005; he was instructed to return for follow-up care but failed to report until November 1, 2005, when he presented with a necrotic wound.  

4.  Between November 3, 2005 and December 29, 2005, the appellant underwent surgical procedures in a VA facility for the removal of hardware, debridement, irrigation and drainage, external fixator placement and a split thickness skin graft.

5.  The appellant's left ankle osteomyelitis resolved and the fracture healed.

6.  The appellant has developed symptomatic posttraumatic arthritis in the left ankle.

7.  The left ankle posttraumatic arthritis is an expected development based on the severity of the September 2005 fracture.

8.  The appellant was initially diagnosed with depression in 1995, and he first started hearing voices in 2000; his psychotic symptoms were likely related to his substance abuse.

9.  The appellant is currently diagnosed with alcohol and substance abuse disorders.

10.  The appellant did not incur additional physical or psychiatric disabilities proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left ankle (symptomatic posttraumatic arthritis) claimed as due to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, to include schizophrenia and depression, claimed as due to VA treatment for the left ankle have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The appellant was provided notice in correspondence dated in September 2008 (prior to the March 2009 rating action).  His claims were subsequently readjudicated in the May 2013 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same September 2008 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  The claims file includes the appellant's Social Security Administration (SSA) records; these have been reviewed.  In April and May of 2012, the AOJ obtained medical opinions from a psychologist and an orthopedic surgeon.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained VA treatment records and SSA records for the appellant.  The RO also obtained an opinion from a physician as directed by the May 2012 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The May 2013 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included descriptions of the history and symptoms for the claimed left ankle pathology and demonstrated objective evaluations.  The medical reviewer was able to assess the nature, onset date, and etiology of the appellant's claimed left ankle pathology.  Likewise, the April 2013 psychological opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior mental health and medical records.  The opinion included descriptions of the mental health history and demonstrated objective evaluations.  The Board finds that the opinion reports are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown either report was in any way incorrectly prepared or that the reviewer failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate clinical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the September 2009 Statement of the Case (SOC) and the May 2013 SSOC explained the basis for the AOJ's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his 38 U.S.C.A. § 1151 claims has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his 38 U.S.C.A. § 1151 claims, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed for the award of benefits pursuant to the provisions of 38 U.S.C.A. § 1151, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the 38 U.S.C.A. § 1151 claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to 38 U.S.C.A. § 1151 benefits because he thinks that his condition was made worse due to a lack of proper care from VA health care providers.  He feels that his condition would have healed properly if VA had treated his condition as a serious disability.  The appellant also contends that the ankle fracture residuals caused him to develop schizophrenia and depression.  (The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam)).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claims were filed in July 2008, the amended statute must be applied.  Id.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Review of the medical evidence of record shows that the appellant sustained a compound fracture of his left lower tibia and that he was initially treated at a private hospital on or about September 12, 2005.  On that date, an external fixator was put on him.  The next day he returned to the operating room and an open reduction internal fixation (ORIF) of the left ankle was performed.  He was discharged from the private facility on or about September 15, 2005, and he was using crutches.  The appellant returned to that private hospital on or about October 3, 2005, and his staples were removed.  The appellant was told that he needed further surgery because a bone had moved.

On October 6, 2005, the appellant sought treatment at a VA facility; he complained that his ankle was painful all the time.  He was noted to have a history of depression and to have had chronic swelling of the left leg and foot prior to the ankle fracture.  On physical examination, the appellant's wound was necrotic.  Debridement of the necrotic area was performed and the appellant was given pain medication and antibiotics; he was advised to stay strictly nonweightbearing and to keep his leg elevated.  The appellant was scheduled to return for care on October 11, 2005.  

However, the appellant failed to report for follow-up treatment until November 1, 2005.  At that time, he complained of increasing pain and subjective warmth of the left foot.  Physical examination revealed the presence of a large, deep ulcer on the medial side of the appellant's left leg.  A metal rod was visible in the wound and the left foot was edematous.  At that time, VA medical personnel discussed with the appellant the possibility of a below the knee amputation.  It was noted that the hardware might be infected and that, because of the appellant's long history of tobacco abuse plus having some vascular insufficiency, his healing might be deterred.  The appellant did not want amputation and chose instead to have the infection treated.

The appellant subsequently underwent debridement and a procedure to remove the hardware in a VA facility on November 3, 2005.  Additional debridement was performed on November 7, 2005, as well as placement of an external fixator and wound vacuum.  He was discharged from the VA hospital on December 2, 2005.  The appellant underwent a skin graft to the area on December 29, 2005, and the external fixator was removed in February 2006.  Radiographic examination of the left ankle was accomplished after the external fixator was removed and showed that the tibial fracture was in the same position it had been prior to the removal of the external fixator.  There was no apparent evidence of collapse of the fracture.

The appellant was afforded a VA infectious diseases consultation on March 28, 2006.  He complained of chronic foot and leg pain.  The clinical impression was osteomyelitis of the left lower extremity and the appellant was informed that he had likely received maximum benefit from his five months of antibiotic therapy.  

Subsequent VA treatment records indicate that the appellant's wounds healed.  The appellant was seen in the orthopedic clinic in August 2006, when he wan was diagnosed with an infected nonunion of the tibia with a history of osteomyelitis.  It was again indicated that the best solution for him would be below the knee amputation which he declined; he choose to continue treatment with a boot/brace.  Thereafter, the appellant was seen in the orthopedic clinic in December 2007; it was noted that he still smoked.  He was given the option to undergo an ankle fusion or below the knee amputation, or to continue with the brace.  He chose the brace and was asked to return within the year. 

A VA medical opinion was obtained in January 2009; after reviewing the claims file, a VA physician opined that the appellant's medical care at the VA hospital was correct and that the osteomyelitis that occurred was secondary to multiple factors, including the appellant's history of tobacco use and his diabetes mellitus.  The orthopedist stated that smoking and diabetes are known to compromise the circulation to a healing fracture resulting in poor healing and an increase in infections.  The VA physician also noted that the appellant had been treated elsewhere before arriving at the VA hospital and that he already had an infected wound when he arrived at the VA hospital in October 2005, indicating that the infection cannot be blamed on his treatment at VA.  In addition, the appellant was noted to not follow instructions in that he failed to return for treatment in October 2005, and subsequently appeared on November 1, 2005, with a large deep ulcer on the medial side of his left leg.

Another VA opinion was obtained in May 2013.  After reviewing the claims file, an orthopedic surgeon noted that the appellant had presented in November 2005 with an extremely difficult presentation of osteomyelitis, wound breakdown and infected hardware.  The physician also stated that after VA personnel diagnosed and treated these complications with timely and effective medical care, the appellant's wound complications and osteomyelitis were resolved and the fracture went on to heal.  The appellant was noted to have had significant co-morbid features, including noncompliance, hepatitis C and tobacco and substance abuse that complicated his care beyond the injury itself.  As for the initial injury, the orthopedic surgeon stated that open lower extremity fractures are serious injuries that frequently involve complications that lead to chronic pain, arthritis, dysfunction and amputation.  The physician concluded that the appellant developed symptomatic posttraumatic arthritis which would be expected based on the severity of his left ankle fracture.

The Board concludes that the weight of the credible and probative evidence demonstrates that the Veteran's current left lower extremity pain and posttraumatic arthritis were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  Indeed, the development of symptomatic posttraumatic arthritis was reasonably foreseeable and was due to the initial injury itself.  The appellant's left lower extremity edema is not an additional disability incurred via VA treatment of the left ankle fracture because it existed prior to the ankle fracture and was not aggravated as a result of the fracture.  

The Board has also considered the appellant's statements and those of his representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, osteomyelitis and posttraumatic arthritis are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Board acknowledges the appellant's belief that he incurred additional disability of the left lower extremity due to VA treatment of his left ankle fracture.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within his observation and personal knowledge, such his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the appellant's symptoms and medical history, whether there is a relationship between the appellant's current symptomatic left ankle posttraumatic arthritis and the left lower extremity care he received in a VA facility is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, his lay opinions as to whether he has incurred additional left ankle disability due to VA medical treatment are not competent and therefore has no probative value.  See Id. 

Thus, the Board cannot give decisive probative weight to the opinions of the appellant regarding his left ankle pathology because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the appellant incurred additional disability of the left lower extremity as a result of his VA treatment beginning in October 2005.  There is no competent evidence that the appellant developed any additional disability as a result of the treatment he received from VA.  The appellant failed to return for follow-up care in October 2005, and by the time he reported on November 1, 2005, he had developed a wound infection which led to osteomyelitis.  However, this was treated and his wound, osteomyelitis and fracture healed; his radiographic and clinical findings have remained static since that healing occurred.  In addition, as reflected in an April 2009 VA treatment note, the appellant had no problems with ambulation or his activities of daily living.  Furthermore, a June 2011 VA treatment note indicates that the appellant exhibited 5/5 dorsiflexion, plantar flexion, eversion and inversion of the left ankle.  

Moreover, assuming arguendo that the appellant did suffer additional disability following the VA treatment of his left ankle fracture, the Board finds the weight of the evidence does not establish that the appellant's symptomatic posttraumatic left ankle arthritis was due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  The May 2013 VA opinion clearly addressed this question, and there is no medical evidence to the contrary.

The appellant has not provided any competent medical evidence in support of his claim establishing that he suffered increased disability of the left ankle that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He has provided statements in support of his claim, and these statements are probative to the question of whether his left ankle condition worsened in conjunction with VA treatment.  The appellant is clearly competent to state that he experienced increased pain following the initial fracture and private treatment.  However, the question of whether VA treatment resulted in additional disability is purely a medical question that is beyond his competence.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Moreover, the Board finds the May 2013 VA medical opinion to be most probative as to whether the appellant suffered from additional left ankle disability following his initial treatment at a VA facility in October 2005.

The Board finds that the competent medical evidence of record does not establish that there was carelessness, negligence, lack of proper skill or error of judgment on the part of any of the VA health care personnel involved in the care relating to the left ankle fracture from October 2005 onward.  Additionally, there was no event not reasonably foreseeable that resulted in additional disability.  The May 2013 VA medical opinion specifically indicated that the current symptomatic posttraumatic arthritis of the left ankle would be expected based on the severity of the appellant's initial injury in September 2005.  It is the decision of the Board that the appellant is not shown to have additional disability that was incurred as the result of hospitalization or treatment within the purview of the provisions of 38 U.S.C.A. § 1151.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's left ankle claim under 38 U.S.C.A. § 1151.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Turning to the psychiatric disorder claims, including schizophrenia and depression, review of the evidence of record reveals that the appellant was hospitalized in a VA facility for psychiatric treatment for substance abuse in 1995; the records also reflect that the appellant initially become depressed in 1995.  The appellant's VA medical records of treatment also reflect that he has been treated for substance abuse since 2000, and that he had psychotic symptoms in September 2000 that likely were substance-induced.  In 2008, a diagnosis of major depressive disorder with psychotic features was rendered.  The appellant's current treatment records reflect diagnoses of alcohol and cocaine dependence.  

The Board concludes that compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder caused by VA treatment of the left ankle fracture from October 2005 onward is not warranted.  The Board concludes that the appellant is competent and credible to report his symptoms of anger, depression, and frustration with his left ankle problems.  However, the appellant was treated for psychiatric disorders prior to the September 2005 left ankle fracture and his left ankle physical deficits are not a result of error or negligence on the part of VA, and therefore, neither are his mental health disorders. 

The weight of the credible and probative evidence demonstrates that none of the appellant's diagnosed psychiatric disorders was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  As the preponderance of the evidence is against the psychiatric disorder claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left ankle claimed as a result of the treatment rendered by VA healthcare personnel for the left ankle from October 2005 onward is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional psychiatric disability, including schizophrenia and depression, claimed as a result of the treatment rendered by VA healthcare personnel for the left ankle from October 2005 onward is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


